8 So.3d 506 (2009)
Saul AJPOP, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-1264.
District Court of Appeal of Florida, Fourth District.
May 20, 2009.
Saul Ajpop, Arcadia, pro se.
Bill McCollum, Attorney General, Tallahassee, and Mitchell A. Egber, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Because we are unable to assess the significance, if any, of an error in the jury instruction on self defense, we reverse and remand to the trial court for the purpose either to hold an evidentiary hearing or attach portions of the record clearly refuting the claim that any Strickland[1] prejudice has been shown.
Reversed.
WARNER, FARMER and DAMOORGIAN, JJ., concur.
NOTES
[1]  Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).